Citation Nr: 1824155	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  13-33 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for lumbar and thoracic spine disability, claimed as a back disability.

6.  Entitlement to an initial compensable rating for hypertension.

7.  Entitlement to higher initial ratings gastroesophageal reflux disease (GERD), currently rated as noncompensable prior to March 29, 2012 and 10 percent disabling thereafter. 

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to January 1977 and August 1979 to March 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decisions dated in May 2010, April 2011, and August 2013 by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  The Veteran timely appealed these rating decisions. 

The Board notes that the Veteran identified his psychiatric disability as PTSD.  The medical evidence indicates the presence of other psychiatric disabilities.  Given the overlapping symptoms among the psychiatric diagnoses, the Board has recharacterized these claims as a single service connection claim for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In February 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the local RO.  A transcript of that hearing is of record.

The Veteran requested that his appeal be advanced on the docket due to financial hardship.  See December 2017 Veteran correspondences.  The Board finds sufficient cause is shown and grants the motion.  Accordingly, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to higher initial ratings for hypertension and GERD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran has a right ankle disability that is related to service.

2.  The evidence is at least evenly balanced as to whether the Veteran has tinnitus that is related to noise exposure in service.

3.  The evidence is at least evenly balanced as to whether the Veteran has headaches that are related to service.

4.  The evidence is at least evenly balanced as to whether the Veteran has an acquired psychiatric disorder that is related to service or service-connected disease or injury.

5.  The evidence is at least evenly balanced as to whether the Veteran has a lumbar and thoracic spine disability that is related to service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for a right ankle disability have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309 (2017).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for headaches have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309 (2017).

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for a lumbar and thoracic spine disability have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The instant decision results in a complete grant of benefits sought (i.e. service connection).  Discussion of VCAA compliance with regarding these issues is not necessary.   


II.  Service connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  In addition, certain chronic diseases, including arthritis, organic disease of the nervous system, and psychosis may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Alternatively, for any chronic diseases to include arthritis, tinnitus and headaches shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease of the nervous system'); VA Adjudication Manual, M21-1, IV.ii.2.B.2.b (March 2, 2017) (recognizing headaches as an organic disease of the nervous system).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310   to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Right ankle disability

Service treatment records (STRs) from November 1979 showed that the Veteran reported twisting his right ankle playing basketball.  The clinician assessed a sprain.  May 1980 STRs indicated that the Veteran complained about recurrent right ankle pain, but physical examination was normal.  An X-ray was taken and returned negative for fracture.  

In December 2009, the Veteran reported that he injured his right ankle in service and had had right ankle pain ever since then. 

In March 2010, the Veteran was afforded a VA examination.  He reported injuring his right ankle in service and over the years his symptoms had gradually increased.  Clinical evaluation showed the Veteran to have normal gait.  The examiner reported normal clinical findings for the right ankle.  X-ray was notable for a spur, but no osseous abnormalities were identified.  

In March 2012, Dr. Y evaluated the right ankle.  The Veteran complained about it giving out and causing him to fall.  Physical examination showed normal range of motion.  Minimal edema was found in the medial compartment.  Clicking and crepitus was noted during movement.  Dr. Y assessed posttraumatic residual well advanced degenerative joint disease.  He related the disability to military service.  

March 2012 VA primary care records included reports of longstanding right ankle pain.  Clinical examination was notable for right ankle pain with mobilization.  The clinician assessed right ankle pain.  

January 2013 VA podiatry clinic records showed that the Veteran sought treatment for right ankle pain which he related to a military injury.  Clinical examination was notable for pain during motion.  The clinician commented that X-rays showed spurring.  He assessed chronic right ankle pain.  The X-ray report for the right ankle showed minor old trauma with mild to moderate degenerative changes.  

At the February 2018 hearing, the Veteran reported that he injured his right ankle in service from a motor vehicle accident (MVA).  He recalled having medical treatment and light duty profile, but could not remember the specifics of treatment.  He currently took medication for pain relief.  

The Board finds service connection is warranted for a right ankle disability.  STRs document a right ankle injury with continuing pain months afterwards.  The January 2013 VA X-ray report for the right ankle specifically notes prior old trauma and current degenerative changes to establish right ankle arthritis as the current disability.  The Veteran's competent and credible reports of a continuity of symptomatology from service are sufficient to show a nexus for current right ankle disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, Dr. Yokum's opinion supports a nexus and is consistent with the evidence of record.  Service connection for a right ankle disability is therefore warranted.      

B.  Tinnitus

The Veteran contends his current tinnitus is related to in-service acoustic trauma or military noise exposure.  His DD 214 indicates that he served as a combat engineer in the Army and earned two weapon proficiency decorations.  The Board finds that military acoustic trauma or noise exposure is conceded.  Given the subjective nature of tinnitus, the Veteran's reports of current symptoms are sufficient to establish current disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

In September 2010, the Veteran recounted experiencing noise exposure form firing weapons and witnessing explosions.  He had noticed his hearing problems were becoming worse with tinnitus being the main problem.  

In March 2011, the Veteran was afforded a VA audiology examination.  The examiner expressed a negative medical opinion citing reports of tinnitus onset approximately five years ago.  

In January 2012, the Veteran reported that the March 2011 VA examiner erroneously reported a recent onset for tinnitus.  He suggested that the VA examiner may have misunderstood him reporting tinnitus became worse about five years ago.  He affirmed that he had a continuity of symptomatology for tinnitus beginning in service.  

In January 2012, the Veteran was afforded another VA audiology examination.  The examiner expressed a positive opinion based upon the Veteran's reports of an onset many years ago, significant military noise exposure and shift in hearing acuity thresholds.

At the February 2018 hearing, the Veteran reported having significant military noise exposure as a combat engineer.  He started having tinnitus symptoms during military service that had progressively become worse.    

The Board finds service connection is warranted for tinnitus.  Military noise exposure is conceded.  The Veteran's recollection of having tinnitus in service associated with loud noises is competent and credible.  Jandreau, 492 F.3d at 1377, n. 4.  The only evidence weighing against a nexus is the March 2011 VA medical opinion.  However, the Veteran disputes the reported history underlying this negative medical opinion.  By contrast, the January 2012 VA medical opinion which relied on a medical history that is not disputed by the Veteran is positive.  Given the above, service connection for tinnitus is warranted.  

C.  Headaches

STRs do not include any specific treatment for headaches.  However, May 1980 STRs showed that the Veteran was involved in a motor vehicle accident (MVA) and treated for left hip pain.  August 1980 STRs reflected that the Veteran had an unspecified injury to his left lower head behind the ear.  It was assessed as a damaged ligament and the Veteran was placed on light indoor duty.  Then, October 1980 STRs showed that the Veteran visited the base clinic several times for back pain from another MVA.  In an October 1981 Report of Medical History, the Veteran denied having or ever having frequent or severe headaches.

In March 2012, Dr. Y evaluated the Veteran for headaches.  He is a licensed chiropractor.  He considered the Veteran's description of a military MVA.  For headaches, he noted the Veteran's reports of progressive headaches presenting as bilateral greater occipital neuralgia/ cephalgia.  The symptoms were most remarkable on the right side.  He associated the headaches with post traumatic spondylosis of the cervical spine from the military MVA.     

VA treatment records do not include any specific headache complaints.  However, July 2012 VA treatment records noted that an X-ray report of the cervical spine confirmed degenerative disc disease (DDD).  

At the February 2018 hearing, the Veteran reported that his headaches started with the military MVA.  Through the years, they had become worse.  He believed it was due to physical trauma from the MVA.  He reported being woozy following the MVA and could not remember specific details of the medical evaluation.  To the best of his recollection, his friends helped him to get to medical attention. 

By resolving reasonable doubt in the Veteran's favor, the Board finds service connection for headaches is warranted.  The history and current symptoms regarding headaches are readily observable.  Jandreau, 492 F.3d at 1377, n. 4. The Board considers the Veteran competent and credible in his report of in-service injury and headache history.  Specifically, he reported having dizziness type symptoms from an in-service MVA and needing assistance from others to receive medical treatment.  See February 2018 hearing transcript p. 12.  In this regard, STRs document two military MVAs with treatment for unrelated symptoms.  Then, Dr. Y essentially endorsed the Veteran's reports in his March 2012 evaluation and related them to a cervical spine disability sustained in the MVA.  July 2012 VA treatment records confirm degenerative X-ray findings for the cervical spine to support Dr. Y's cervical spine DDD assessment.  Although the Veteran denied having headaches in some VA treatment records, this disability is highly subjective and usually of an intermittent nature.  Consequently, the Board does not find these reports persuasive to weigh against the Veteran's reports.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence).  In sum, the evidence for this claim is at least in a state of relative equipoise for each service connection element and service connection for headaches is therefore warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

D.  Acquired psychiatric disability

STRs from January 1977 include a Report of Medical History where the Veteran endorsed having nervous trouble of any sort.  The clinician assessed it as nervous trouble with pressure and characterized it as a minor problem.  In the October 1980 Report of Medical History, the Veteran again endorsed nervous trouble. 

In March 2012, Dr. A submitted a psychological evaluation in support of the claim.  She clinically interviewed the Veteran and administered a personality test.  As relevant, the Veteran reported developing several health problems following a military MVA and described mental distress associated with it.  Dr. A concluded that the Veteran had generalized anxiety disorder and depression due to military service and PTSD due to childhood trauma.  She reported the Veteran developed a pattern of negative mood and anhedonia and a pattern of worrying during military service. 

In June 2012, the Veteran identified a MVA in Germany as a PTSD military stressor.  

In March 2013, the Veteran had a VA PTSD examination.  The examiner diagnosed an adjustment disorder with mixed anxiety and depressed mood.  She noted the Veteran had a history for witnessing domestic abuse as a child, but otherwise good functioning prior to military service.  Following service, the Veteran had fairly good family relationships and steady employment until October 2009.  He had not worked since then due to multiple health issues.  He was in the process of applying for Social Security Administration (SSA) benefits.  For military stressors, the Veteran identified a MVA where he was struck as a pedestrian.  The examiner determined it did not meet criterion A for a PTSD diagnosis.  Although in the following section, she indicated the MVA met criterion A, but the symptoms did not meet the other criterion for a PTSD diagnosis.  She noted several current psychiatric symptoms for the Veteran.  She concluded that the Veteran did not have PTSD, but anxiety and depression symptoms consistent with a reaction to multiple psychosocial stressors, namely financial stress, supporting an adult child and chronic pain from physical disability.  She believed the current adjustment disorder was due to these contemporaneous stressors. 

May 2014 VA treatment records showed that the Veteran sought treatment for depression symptoms.  He related it to an inability to work.  He stated that he was hit by a vehicle as a pedestrian during military service.  He developed related disabilities from the MVA that rendered him unable to work.  In addition, he was upset due to his adult son's recent death.  He reported that his depression started around 2009 and became worse within the past year.  Mental status examination was notable for a depressed mood.  The clinician assessed adjustment disorder with depressed mood and noted chronic pain, death of son and financial difficulties.

August 2014 VA treatment records reflected that the Veteran had a follow up consultation with the May 2014 clinician.  His symptoms were about the same.  The clinician continued the adjustment disorder diagnosis and identified contributing factors as military injury, difficulty working, death of son and rejected VA claim.    

At the February 2018 hearing, the Veteran reported being treated for mood disorder and anxiety.  He indicated he was stressed over his inability to work and financially contribute to his family.  He identified a military stressor as witnessing an accident where a grenade exploded in an officer's hand.  The incident scared him since he could have been killed or injured from the accident.  He affirmed that he did not have any psychiatric problems prior to military service.  

By resolving reasonable doubt in the Veteran's favor, the Board finds service connection for an acquired psychiatric disorder, to include adjustment disorder, generalized anxiety disorder and depression is warranted.  The Veteran's psychiatric symptom history and current psychiatric symptoms are readily observable.  Jandreau, 492 F.3d at 1377, n. 4.  The Board considers the Veteran competent and credible in his reports of psychiatric symptoms.  Caluza, 7 Vet. App. at 506.  STRs document injuries associated with two MVAs and subjective reports of nervous type symptoms.  In her March 2012 assessment, Dr. A provided a positive nexus opinion based upon her psychological evaluation.  Although the March 2013 VA medical opinion facially weighs against the claim, the examiner cited physical pain and attendant distress over job loss as the cause of the current adjustment disorder.  The instant decision results in service connection for several of the physical disabilities that are intertwined with the physical pain and work loss stressors identified by the March 2013 VA examiner.  Given the overlapping nature of physical pain stressors and financial distress cited by the March 2013 VA examiner, these stressors are not separable from service connected disabilities recognized in the instant decision and thus, the opinion suggests a secondary nexus.  38 C.F.R. § 3.310.  In sum, the evidence for this claim is at least in a state of relative equipoise for each service connection element and service connection for acquired psychiatric disability, include adjustment disorder, generalized anxiety disorder and depression is therefore warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

The Board notes that the benefit granted herein is service connection for an acquired psychiatric disorder and not PTSD as claimed by the Veteran.  Although the Federal Circuit has stated, "We recognize that bipolar disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for VA to treat these separately diagnosed conditions as producing only the same disability," Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009), that is not the situation here with regard to the Veteran's psychiatric diagnoses.  See id. (considering the possibility that bipolar disorder and PTSD did not constitute the same disability, but rejecting this argument based on the facts of that case).  Rather, the evidence above does not reflect that the Veteran's psychiatric symptoms can be separated or clearly attributed to one or another of his psychiatric disorders, and they must be considered as a single psychiatric disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)) (when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities). Consequently, the Board need not remand any portion of the claim in order to separately address the issues of entitlement to service connection for PTSD.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").

E.  Back disability

STRs from October 1980 reflected that the Veteran had developed back pain following a MVA.  Clinical examination did not show significant trauma, but the Veteran had decreased movement and mild tenderness.  The clinician assessed rule out mild lumbar strain.  He had a follow up visit and continued to report tenderness and sensitivity to touch for his mid back.  

October 1980 physical evaluation included reports of back pain with subjective tenderness.  The examiner assessed singular muscle pain. 

In March 2012, Dr. Y submitted an evaluation report in support of the claim.  He recounted the military MVA where the Veteran was struck as a pedestrian and knocked onto cement.  He identified lumbar and thoracic spine pain from the military MVA.  He assessed degenerative joint disease for the lumbar and thoracic spine attributable to the military MVA.  

In March 2013, the Veteran was afforded a VA spine examination.  The examiner diagnosed DDD.  She reviewed STRs.  The Veteran reported noticing an increased in severity and frequency of low back pain.  Physical findings were reported.  The examiner determined that the functional impact from the back condition would be a work accommodation of regular breaks from prolonged standing or walking.  She expressed a negative medical opinion.  She stated that there was insufficient evidence to support a nexus from her review of the record and physical examination.  

June 2013 VA primary care records included clinical findings of pain on palpation of the back and discomfort with thoracic spine motion.  The clinician assessed back strain and noted DDD of the lumbar spine.  

July 2013 X-ray report confirmed mild DDD for the thoracic spine.

In February 2014, the representative asserted that the March 2013 VA opinion was inadequate.  He cited the conclusory rationale and failure to discuss the October 1980 STRs documenting a back injury.  

June 2014 private magnetic resonance imaging (MRI) study of the lumbar spine showed advanced DDD.  

July 2014 VA treatment records noted increased low back pain due to moderate to severe lumbar DDD.  

At the February 2018 hearing, the Veteran reported he injured his back in the military MVA.  It had progressively become worse.

By resolving reasonable doubt in the Veteran's favor, the Board finds service connection for lumbar and thoracic spine DDD disability is warranted.  The history and current symptoms regarding back pain are readily observable.  The Board considers the Veteran competent and credible in his report of in-service injury and back pain history.  October 1980 STRs document back pain from a MVA.  Dr. Y essentially endorsed the Veteran's reports in his March 2012 evaluation and indicates the current lumbar and thoracic spine disabilities are consistent injuries from with the military MVA.  The current imaging studies confirm DDD for both the thoracic and lumbar spine.  The March 2013 VA medical opinion is less persuasive since it is highly conclusory and does not address the competent and credible reports from the Veteran or Dr. Y's assessment.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).  In sum, the evidence for this claim is at least in a state of relative equipoise for each service connection element and service connection for lumbar and thoracic spine DDD is therefore warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a right ankle disability is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for headaches is granted.

Entitlement to service connection for an acquired psychiatric disorder is granted.

Entitlement to service connection for lumbar and thoracic spine degenerative disc disease is granted.


REMAND

The record indicates that the Veteran was awarded Social Security Administration (SSA) disability benefits for unspecified disability during the pendency of the appeal.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if potentially relevant.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").  The records related to the Veteran's claim for SSA benefits have not yet been associated with the file and may be relevant to the remaining claims.

Regarding the higher initial rating claims for hypertension and GERD, the representative has requested updated VA examinations.  The Veteran was most recently evaluated for hypertension in June 2013 and GERD in April 2015.  Notably, June 2017 VA treatment records show that the Veteran was scheduled for an upper endoscopy.  Although the passage of time alone does not warrant additional examination, a more contemporaneous examination with consideration to the updated VA treatment records and additionally received SSA medical records may substantiate these claims.  Thus, VA hypertension and GERD examinations must be obtained as instructed below.

Regarding TDIU, the Veteran has not been gainfully employed during the appeals period.  He has consistently reported that physical disabilities preclude work.  The Veteran does not currently meet the TDIU criteria laid out in 38 C.F.R. § 4.16(a) and the Board is precluded from considering TDIU in the first instance pursuant to 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  The instant decision results in additional disabilities being recognized as service-connected.  If the newly assigned ratings do not result in the Veteran meeting the TDIU criteria laid out in 38 C.F.R. § 4.16(a), the Board finds that a sufficient showing has been made to warrant remand of the claim for referral to the Director of Compensation Service for consideration of whether a TDIU is warranted on an extraschedular basis.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records beginning June 12, 2017 and afford the Veteran another opportunity to submit any additional evidence he wants considered in connection with the remaining claims.  

2.  Contact the SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for disability benefits, including any medical records relied upon to make the decision(s). 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

3.  After securing any additional records above, schedule the Veteran for a VA examination to determine the current severity of hypertension.  The Veteran's VA claims file and a copy of this Remand should be made available to, and should be reviewed by the examiner.  All indicated tests and studies should be performed and findings reported in detail. 

The examiner should conduct the examination in accordance with the current disability benefits questionnaire.

4.  After securing any additional records above, schedule the Veteran for a VA examination to determine the current severity of GERD.  The Veteran's VA claims file and a copy of this Remand should be made available to, and should be reviewed by the examiner.  All indicated tests and studies should be performed and findings reported in detail. 

The examiner should conduct the examination in accordance with the current disability benefits questionnaire.  The examiner is directed to consider the anemia history noted in VA treatment records.  

5.  Then, assign initial ratings for the disabilities awarded service connection in the instant decision and readjudicate the higher initial rating claims.  

If after adjudication, the Veteran meets the schedular TDIU criteria pursuant to 38 C.F.R. § 4.16(a), adjudicate the issue of TDIU on a schedular basis.

If after adjudication the Veteran does not meet the schedular TDIU criteria pursuant to 38 C.F.R. § 4.16(a), refer to the Director of Compensation Service the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b).
 
6.  If any benefit remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


